—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered April 11, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Based on the evidence presented at the trial, the jury could reasonably infer that the defendant either shot the victim or shared in the intention of the codefendant Larry Laraque to do so (see, People v Laraque, 225 AD2d 562; see also, People v Cabey, 85 NY2d 417; People v Whatley, 69 NY2d 784; People v Rodriguez, 221 AD2d 381; People v Crumwell, 199 AD2d 406; People v Jolly, 193 AD2d 816).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Although there were inconsistencies in the testimony of the People’s witnesses, the inconsistencies are clearly insufficient to warrant reversal of a conviction based on the jury finding that the defendant acted in concert with others in shooting the victim (see, People v Middleton, 143 AD2d 1053). Sullivan, J. P., Santucci, Joy and Hart, JJ., concur.